Stiles, J.
I concur in the decision reducing the compensation of the receiver, but do not wish to be understood as yielding my sanction to the payment of receivers of insolvents’ estates by a monthly compensation. They should be allowed a gross sum commensurate with the services, whether the time employed be long or short. Monthly allowances will necessarily tend to make receivers drag out the management of the estate entrusted to them for the sake of the money each month will bring to them, thus defeating the purpose of their employment and delaying creditors in the receipt of the pittance which may be left.